Order entered December 1, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00821-CR

                         TIMOTHY JAMES TAYLOR, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-80945-2012

                                         ORDER
       The Court DENIES appellant’s November 18, 2015 pro se motion to dismiss his current

attorney and for appointment of new counsel. See Buntion v. Harmon, 827 S.W.2d 945 (Tex.

Crim. App. 1992); Sampson v. State, 854 S.W.2d 659 (Tex. App.–Dallas 1992, no pet.).

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Timothy

Taylor, TDCJ No. 01938359, Telford Unit, 3899 State Hwy 98, New Boston, TX 75570.


                                                    /s/   ADA BROWN
                                                          JUSTICE